                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA


v.                                                Case No.: 2:19-cr-00093


CHRISTOPHER SPAULDING



                      MEMORANDUM OPINION and ORDER
                           SEALING DOCUMENT

       Pending before the Court is Defendant’s Pro Se Motion for a Bond Hearing. (ECF

No. 9). Having reviewed the motion and attached exhibit, the Court ORDERS that the

exhibit attached to the motion, (ECF N0. 9-1), be filed as SEALED.

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, the attached document shall be

sealed and will be designated as sealed on the Court’s docket. The Court deems this

sufficient notice to interested members of the public. The Court has considered less

drastic alternatives to sealing the Exhibit, but no alternatives to sealing the document are

feasible. Moreover, the public’s right to be informed is greatly outweighed by the interests

to be protected in this circumstance. Accordingly, the Court finds that sealing only the
Exhibit, (ECF No. 9-1), does not unduly prejudice the public’s right to access court

documents.

      The Clerk is instructed to provide a copy of this Order to the defendant and all

counsel of record.

                                       ENTERED: May 9, 2019
